Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
TrackOne Request
Applicants TrackOne request filed 9/15/2021 has been GRANTED (see paper entered 9/21/2021).
	
Applicant’s Amendment
	Applicant’s amendment filed 9/15/2021 has been received and entered.  Claims 10, 12, 19-22, 24, 30 have been amended, claims 32-33 have been added, and claims 1-9, 25, 26 have been cancelled.
Claims 10-24, 27-33 are pending.


Priority
	This application filed 10/7/2020 is a continuation of 16/132123 filed 9/14/2018, which is a continuation of 14/929075, now US Patent 10,125399 which claim benefit to US Provisional application 62/072936 filed 10/30/2014; and is related to PCT/US15/58483 filed 10/30/2015 through claim of priority to the US provisional, inventor and assignee.
Applicants do not comment on the priority information in this response.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
In prosecution a terminal disclaimer (filed 3/11/2021) for Application No. 16/132123, now US Patent 11142802, and U.S. Patent 10125399 was Approved.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-24, 27-31 (and review of newly added claims 32-33) rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter is withdrawn. 
Claim analysis
Independent claim 10 has been amended and still generally is directed towards a method of detecting variants in circulating cell free DNA as compared to a reference from a patient.  The amendment to the claim provides and sets forth the steps of obtaining a blood sample, extracting nucleic acids from the samples from the plasma fraction and a buffy coat fraction, sequencing the nucleic acids that are present, and comparing the sequence data identifying possible variants that may be present between the two where the cfDNA is to be designated ‘ormal in the analysis.  Dependent claims set forth the types of variations that might be detected, such as copy number (claim 11), SNPs, MNPs, inDels,.. (claim 14) or that the variant is associated with disease and/or possible treatment (claims 15-16, 18 for example) and that the method steps can be performed more than once at different time points for comparison of the variants at different times (claim 12).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category because the step of ‘obtaining’, ‘extracting’ and ‘sequencing’ requires a physical step to create the read data and thus is found to be directed to a statutory category of a method of analyzing nucleic acids in a sample.
 concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of ‘obtaining’, ‘extracting’ and ‘sequencing’ requires a physical step to create the read data.  When the steps are viewed as physical steps or additional elements, it appears that the steps of obtaining sequence data/information and subsequently analyzing read data are separate from one another, and do not integrate back into the steps comprising additional elements.  In this analysis, it appears that the step of obtaining sequence information is not integrated with the judicial exception, nor do the claims provide a practical application of the broad steps used to obtain sequence reads as a consequence of the analysis (as is the fact pattern in Vanda).
For Step 2B of the two step analysis, one is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  In prosecution, it was noted that at the time of filing that using circulating cell free DNA was known and used for diagnostic methods and used for cancer intervention (as evidenced by cited references) and are considered as known and conventional steps of obtaining genetic information about a patient.  Further, analysis of ‘buffy coat’ and steps to provide this limitation, in review of the specification it appears that this term 
Response to Applicant’s arguments
As analyzed above, Examiner agrees with Applicants summary of the invention and arguments directed to the pending claim limitations.

Conclusion
Claims 10-24, 27-33 are allowed.

At the time of filing as evidenced by Ellinger et al (Urologic Oncology 29:124-129 (2001)), Jung et al (Clinica Chimica Acta 411:1611-1624 (2010)), Shaw et al  (Genome Research 22:220-231 (2012)), Lewis et al. (US 2012/0058480 A1) and Green et al. (US 2005/0260645 A1) provide methods and examples of specific steps for isolating and sequencing DNA as cfDNA from the plasma and as DNA from various tissues, and comparing the reads that are obtained from both the sources.  The specification provides support for the limitation normal multiple times and appears to point to the use of leukocytes present in the blood as a source of DNA that would represent a normal or control form of DNA, and more generally for normalization in 
Further, at the time of filing, the presence of circulating cell-free DNA in humans was known.  More specifically, Ellinger et al, Jung et al and Shaw et al. provide detailed examples of how cell-free circulation DNA can be used to evaluate patients with cancer.  Each Ellinger et al, Jung et al and Shaw et al. provide a detailed analysis to provide evidence that isolated cell free DNA can be used to identify genetic variants in cancer patients, both in quantity and in specific mutations associated with a given cancer and possible roles for treatment or care.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/Primary Examiner, Art Unit 1631